EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lisa Wang on 12 January 2021.
The application has been amended as follows: 
Claims 9, 10, 16, and 17 are amended as follows:
9.	A system, comprising:
a fallback for a client computing device at an external resource system comprising:
a virtual hard disk on the external resource system generated by a proxy system that is distinct from the external resource system and the client computing device, and wherein the virtual hard disk is configured based at least in part on configuration metadata from the client computing device; 
data synchronized by the proxy system from the client computing device to the external resource system, wherein the synchronized data comprises backup data of the client computing device, configuration metadata of the client computing device, and at least one application associated with the client computing device;

a restored client computing device comprising the synchronized data restored by the proxy system from the fallback, wherein the proxy system comprises:
one or more memories storing computer-executable instructions; and
one or more hardware processors configured to execute computer-executable instructions stored on the one or more memories to at least:
receive a trigger to perform a restore operation on a client computing device, wherein the restore operation comprises restoring the data of the fallback to a designated client computing device;
mount the virtual machine associated with the fallback at the proxy system comprising creating a second virtual machine at the proxy system and mounting a copy of the virtual hard disk onto the second virtual machine at the proxy system;
access configuration metadata corresponding to the fallback, wherein the configuration metadata indicates one or both of (i) hardware configuration information associated with the fallback and (ii) software configuration information associated with the fallback;

cause the restore operation to be performed for the designated client computing device, wherein the restore operation comprises copying the synchronized data associated with the fallback onto a storage device associated with the designated client computing device.

10.	(Currently amended) The system of claim 9, wherein the virtual machine created at the external resource by the proxy system based at least in part on the configuration metadata of the client computing device is the first virtual machine 

16.	(Currently amended) A non-transitory computer-readable storage medium storing computer-executable instructions that, when executed by one or more computing devices, configure the one or more computing devices to perform operations comprising:
generating a fallback for a client computing device at an external resource system comprising:

synchronizing a client computing device with the external resource system by the proxy system, wherein the synchronization comprises: replicating backup data of the client computing device wherein the backup data is stored at secondary storage, replicating the configuration metadata of the client computing device, and replicating at least one application associated with the client computing device with the external resource system;
creating a virtual machine at the external resource by the proxy system based at least in part on the configuration metadata of the client computing device;
mounting the virtual hard disk onto the created virtual machine at the external resource system; and
restoring a designated client computing device from the fallback comprising:
receiving, at a proxy system, a trigger to perform a restore operation on a designated client computing device, wherein the restore operation comprises restoring the backup data of the fallback;
mounting the virtual machine associated with the fallback at the proxy system comprising creating a second virtual machine at the proxy system and mounting a copy of the virtual hard disk onto the second virtual machine at the proxy system;
obtaining configuration metadata corresponding to the fallback, wherein the configuration metadata indicates one or both of (i) hardware configuration information associated with the 
selecting or configuring, based on the configuration metadata, a designated client computing device for which the restore operation is to be performed; and
performing the restore operation, wherein the restore operation comprises copying the data associated with the fallback onto a storage device associated with the designated client computing device.

17.	(Currently Amended) The non-transitory computer-readable storage medium of claim 16, wherein the generated virtual machine at the external resource system is a first virtual machine, and wherein the operations further comprise creating a second virtual machine at the proxy system

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach “mounting the virtual machine associated with the fallback at the proxy system comprising creating a second virtual machine at the proxy system and mounting a copy of the virtual hard disk onto the second virtual machine at the proxy system” in conjunction with the other claim limitations, nor would it have been obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SADLER whose telephone number is (571)270-7699.  The examiner can normally be reached on Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nathan Sadler/Primary Examiner, Art Unit 2139                                                                                                                                                                                                        12 January 2021